Citation Nr: 1625345	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  15-27 092	)	DATE
	)
	)


THE ISSUE

Whether a September 2014 decision of the Board of Veterans' Appeals denying the claim of entitlement to dependency and indemnity compensation (DIC) benefits based on helpless child status should be revised or reversed on the grounds of clear and unmistakable error (CUE).

(The issue of entitlement to DIC benefits based on helpless child status is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran's verified active duty service was from September 1952 to November 1971.  The Veteran died in August 2008.  The moving party is his son.

This matter comes before the Board of Veteran's Appeals (Board) as an original action on the September 2014 motion of the moving party for revision of the September 2014 decision of the Board which denied entitlement to DIC benefits based on helpless child status on the grounds of CUE.

The moving party also appealed the September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court vacated the September 2014 Board decision and remanded the matter for further development and readjudication consistent with the Court's decision.


FINDING OF FACT

The September 2014 Board decision denying entitlement to DIC benefits based on helpless child status was vacated by the Court in December 2015 and; therefore, there is no longer a case or controversy as to the issue of whether there was CUE in that decision.


CONCLUSION OF LAW

The Court having vacated and remanded the September 2014 Board decision, the Board is precluded from reaching the merits of the moving party's motion alleging CUE in that decision; therefore the CUE motion must be dismissed.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400(b) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

As discussed above, in December 2015, the Court vacated the September 2014 Board decision denying entitlement to DIC benefits based on helpless child status and remanded the matter back to the Board for further adjudication.  The Court's vacatur has the legal effect of nullifying the September 2014 Board decision.  Consequently, the moving party's September 2014 motion has been effectively rendered moot by the Court's action as there is no longer a case or controversy as to the issue of whether there was CUE in regards to the September 2014 Board decision. 

For the foregoing reasons, the Board must dismiss the moving party's motion alleging CUE in the September 2014 Board decision, as an adjudication on that motion is precluded as a matter of law.  See 38 C.F.R. § 20.1400 (2015).


ORDER

The motion to revise or reverse the September 2014 Board decision that denied entitlement to DIC benefits based on helpless child status on the grounds of CUE is dismissed.




____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



